291 N.W.2d 678 (1979)
In the Matter of the Application for the Discipline of James L. WEGNER, an Attorney at Law of the State of Minnesota.
No. 50111.
Supreme Court of Minnesota.
December 21, 1979.
Michael J. Hoover, Administrative Director on Professional Conduct, Lawyers Professional Responsibility Board, St. Paul, for appellant.
Michael L. Kiefer, Minneapolis, for respondent.
Heard, considered, and decided by the court en banc.
PER CURIAM.
The Lawyers Professional Responsibility Board has initiated these proceedings to disbar respondent James L. Wegner from the practice of law in the State of Minnesota by reason of his conviction for conspiracy to import marijuana into the United States in violation of 21 U.S.C.A. §§ 952(a), 963 (1971). Having pled guilty in the United States District Court he has been sentenced to prison for a term of five years. In addition, a two-year term of special parole *679 has been imposed. Respondent has admitted the allegations contained in the Board's application for discipline. He has been represented by counsel throughout the proceedings and his attorney has appeared before the court sitting en banc to oppose the sanction of disbarment.
It is undisputed that between January 1975 and October 1976 respondent took an active part in purchasing vehicles which he knew were to be used in smuggling marijuana from Mexico to the United States. In addition he recruited drivers for that purpose, four of whom became his clients, and himself acted as a driver on at least three trips across the border. He paid off co-conspirators with money realized from the proceeds of sales in the United States.
The authorities have estimated that respondent and his co-conspirators imported into this country approximately sixteen tons of marijuana during the period in question. He personally received some $65,000 for his participation.
Respondent is now forty-five-years of age and has been admitted to practice since 1963. He is married, has a family, and has enjoyed better than average professional opportunities. By way of mitigation, he states only that he suffers from a serious alcohol problem and has experienced severe financial reverses.
In view of the protracted course of his illegal conduct, the injury he has inflicted on those in the conspiracy who were his clients, and the unquestioned potential for damage caused members of the public who are consumers of drugs or are dependents of users, we hold that the respondent, James L. Wegner, is herewith disbarred from the practice of law in the State of Minnesota.
Disbarred.